      Case 1:18-cv-02223-GBD-SN Document 218 Filed 12/02/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 JOEL RICH AND MARY RICH,

                 Plaintiffs,

                          v.                           Civil Action No. 1:18-cv-02223 (GBD)
 FOX NEWS NETWORK, LLC, MALIA
 ZIMMERMAN, AND ED BUTOWSKY,

                 Defendants.


                               JOINT STIPULATION OF DISMISSAL


       IT IS STIPULATED AND AGREED by and between Plaintiffs Joel and Mary Rich and

Defendants Fox News Network, LLC, Malia Zimmerman, and Edward Butowsky, that pursuant

to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the claims by Joel and Mary Rich

against all Defendants are dismissed with prejudice, and each party waives all right to appeal and

to seek attorneys’ fees and costs.

       Dated: December 2, 2020

                                                    By: _____________________
                                                    SUSMAN GODFREY L.L.P.
                                                    Arun Subramanian (AS2096)
                                                    Elisha Barron (EB6850)
                                                    Beatrice Franklin (BF1066)
                                                    1301 Avenue of the Americas, 32nd Floor
                                                    New York, NY 10019
                                                    Telephone: (212) 336-8330
                                                    asubramanian@susmangodfrey.com
                                                    ebarron@susmangodfrey.com
                                                    bfranklin@susmangodfrey.com

                                                    MASSEY & GAIL L.L.P.
                                                    Leonard A. Gail (pro hac vice)
                                                    50 East Washington Street, Suite 400
                                                    Chicago, IL 60602
                                                    Telephone: (312) 283-1590
       Case 1:18-cv-02223-GBD-SN Document 218 Filed 12/02/20 Page 2 of 5




                                           lgail@masseygail.com

                                           Attorneys for Plaintiffs Joel and Mary Rich



                                           Joseph M. Terry
                                           Stephen J. Fuzesi
                                           Katherine Moran Meeks
                                           WILLIAMS & CONNOLLY LLP
                                           725 Twelfth Street, N.W.
                                           Washington, D.C. 20005
                                           Tel: (202) 434-5000
                                           Fax: (202) 434-5029
                                           jterry@wc.com
                                           sfuzesi@wc.com
                                           kmeeks@wc.com

                                           650 Fifth Avenue, Suite 1500
                                           New York, NY 10019

                                           Attorneys for Defendant Fox News Network,
                                           LLC


                                           David Stern
                                           DECHERT LLP
                                           U.S. Bank Tower
                                           633 West 5th Street, Suite 4900
                                           Los Angeles, CA 90071-2013
                                           dstern@dechert.com
                                           (213) 808-5720
                                           Attorney for Defendant Malia Zimmerman

                                            _________________________
                                           Eden Quainton
                                           Dunnington, Bartholow & Miller LLP,
                                           230 Park Avenue
                                           New York, NY 10169
                                           Tel: 212-682-8811
                                           Fax 212-661
                                           equainton@dunnington.com

                                           Attorney for Defendant Edward Butowsky




                                       2
7596402v1/015730
Case 1:18-cv-02223-GBD-SN Document 218 Filed 12/02/20 Page 3 of 5
Case 1:18-cv-02223-GBD-SN Document 218 Filed 12/02/20 Page 4 of 5
       Case 1:18-cv-02223-GBD-SN Document 218 Filed 12/02/20 Page 5 of 5




                                   CERTIFICATE OF SERVICE

          I hereby certify that on December 2, 2020, I electronically filed the foregoing with the

Clerk of the Court using the ECF system, which sent notification of such filing to all counsel of

record.


                                                       By: __________________
                                                             Elisha Barron




                                                   3
7596402v1/015730
